Title: To Alexander Hamilton from Samuel Hodgdon, 17 March 1800
From: Hodgdon, Samuel
To: Hamilton, Alexander


          
            Sir
            Intendant’s Office, War Department, 17. March 1800.
          
          Agreeably to your request, I now inform you that Clothing for a full Company of Recruits, to the address of Major Freeman is on board Captn. German’s Ship, which sails shortly for Charleston. I have written to the Major to advise him they are forwarded in consequence of your requisition for the recruiting service.
          I am, Sir, very respectfully, Your most Obedient servant
          
            Samuel Hodgdon
          
          General Hamilton—
        